478 Pa. 19 (1978)
385 A.2d 975
COMMONWEALTH of Pennsylvania
v.
Vincent McNEAR, Appellant.
Supreme Court of Pennsylvania.
Argued April 10, 1978.
Decided May 15, 1978.
Benjamin Lerner, Defender, John W. Packel, Chief, Appeals Div., Asst. Public Defender, Elaine G. DeMasse, Philadelphia, for appellant.
Edward G. Rendell, Dist. Atty., Steven H. Goldblatt, Deputy Dist. Atty. for Law, Robert B. Lawler, Chief, Appeals Div., Gaile McLaughlin Barthold, Asst. Dist. Atty., for appellee.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, POMEROY, NIX and LARSEN, JJ.

OPINION
PER CURIAM:
Order affirmed.
MANDERINO, J., did not participate in the consideration or decision of this case.